EXHIBIT 10.23
Execution Copy


cmslawtaximage.jpg [cmslawtaximage.jpg]


DATE: 8 NOVEMBER 2016
MANAGEMENT WARRANTY DEED
 
Between
THE PERSONS LISTED IN SCHEDULE 1


and
BHFS TWO LIMITED


 
CMS Cameron McKenna LLP
Cannon Place
78 Cannon Street
London EC4N 6AF
T +44 20 7367 3000
F +44 20 7367 2000
cms.law






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy




TABLE OF CONTENTS
1.
Definitions and Interpretation
3


2.
Warranties
9


3.
Appointment
10


4.
Assignment
10


5.
Mutual Release
11


6.
Entire Agreement
11


7.
General Provisions
12


8.
Governing Law and Jurisdiction
12


Schedule 1 Warrantors
13


Schedule 2 Warranties
14


Schedule 3 Limitations on the Warrantors’ Liability
31


Schedule 4 Company and the Subsidiaries
36


 
Part 1 Details of the Company
36


 
Part 2 The Subsidiaries
37
















--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


THIS DEED is made the 8th day of November 2016
BETWEEN:
1.
THE PERSONS whose respective names and addresses are set out in column (1) of
Schedule 1 (Warrantors) (the “Warrantors”); and

2.
BHFS TWO LIMITED (registered in England with number 03943326) whose registered
office is at 2 Crown Court, Rushden, Northamptonshire NN10 6BS
(the “Purchaser”).

RECITAL:
A.
On or around the date hereof the Warrantors (and certain other Sellers) entered
into the Sale and Purchase Agreement (defined below) pursuant to which the
Purchaser has agreed to acquire the Shares (as defined therein) (the
“Acquisition”).

B.
This Deed is entered into on the same date as the Sale and Purchase Agreement in
connection with the Acquisition on the terms set out herein.



NOW IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Terms and expressions defined in the Sale and Purchase Agreement shall have the
same meaning when used in this Deed unless the context requires otherwise
(including where a different definition is provided in clause 1.1 of this Deed).
In addition, in this Deed the following words and expressions shall (unless
clearly inconsistent with the context) have the following meanings:

“Accounts Date”: 28 February 2016
“Assessment”: a claim, assessment, notice, demand or other document issued or
action taken by or on behalf of a Tax Authority by which a Group Company is
liable or is sought to be made liable to make a payment to the Tax Authority
(whether or not the payment is primarily payable by the Group Company and
whether or not the Group Company has or may have a right of reimbursement
against another person) or is denied or sought to be denied a Relief or any
other matter or circumstance indicating that the Purchaser or a Group Company is
or may be sought to be made liable to make any payment of Tax or denied or
sought to be denied any Relief
“Audited Accounts”: the audited consolidated financial statements of the Group
for the accounting period ending on the Accounts Date
“Authorisation”: any licence, consent, permit, approval or other authorisation
of an Authority (including, without limitation, any licence required by OFSTED,
CSSIW or the Care Inspectorate or under any Environmental and Health and Safety
Laws)





--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


“Authority”: any competent governmental, administrative, supervisory,
regulatory, judicial, determinative, disciplinary, enforcement or tax raising
body, authority, agency, board, department, court or tribunal of any
jurisdiction and whether supranational, national, regional or local (including,
without limitation, OFSTED, CSSIW and the Care Inspectorate and HMIE)
“Business”: the business of the Group as at the date of this Deed
“Certificates of Title”: the certificates of title for each of the
Freehold/Heritable/Long Leasehold Properties prepared by Stevens & Bolton LLP in
the agreed form
“Commercial VDDR”: the commercial vendor due diligence report dated 7 October
2016 prepared by KPMG LLP and any supplements, in each case in the agreed form
“Confidential Information”: all technical, financial, commercial and other
information of a confidential nature relating to the Business, including without
limitation, trade secrets, know- how, and unpublished information relating to
Intellectual Property, object code and source code relating to software,
marketing and business plans, employee information, projections, current or
projected plans or internal affairs of any Group Company, secret or confidential
information, current and/or prospective suppliers and customers (including any
customer or supplier lists) and any other person who has had material dealings
with them
“CTA 2010”: the Corporation Tax Act 2010
“Data Protection Laws”: the Data Protection Act 1998, the Data Protection
Directive (95/46/EC), the Regulation of Investigatory Powers Act 2000, the
Telecommunications (Lawful Business Practice) (Interception of Communications)
Regulations 2000 (SI2000/2699), the Electronic Communications Data Protection
Directive (2002/58/EC), the Privacy and Electronic Communications (EC Directive)
Regulations 2003 (SI 2426/2003) and all applicable Laws and regulations relating
to data protection and privacy in any applicable jurisdiction
“Data Room”: the electronic data room containing documents and information in
relation to the Group made available to the Purchaser and its advisers online
via https://datasite.merrillcorp.com under the code name “Project ____.”
“Disclosed”: has the meaning given in clause 2.3 (Warranties)
“Disclosure Documents”: together, the Disclosure Letter, the documents listed in
the schedule thereto, the contents of the Data Room and the Reports
“Disclosure Letter”: the disclosure letter relating to this Deed provided by the
Warrantors to the Purchaser immediately before entry into this Deed
“Effective Time”: the time of the execution of this Deed by the Warrantors
“Employee”: any current or former employee, director, contract worker, part-time
employee, temporary employee or home worker of a Group Company
“Encumbrance”: any interest or equity of any person (including any right to
acquire, option or right of pre-emption or conversion) or any mortgage, charge,
pledge, lien, assignment, hypothecation, security interest, title retention or
any other security agreement or arrangement, or any agreement to create any of
the above (other than by virtue of this Deed or the Sale and Purchase Agreement)





--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


“Environmental and Health and Safety Laws”: all or any Laws, and any relevant
code of practice, guidance, note, standard or other advisory material issued by
any Authority which from time to time relates to the protection of human health
or safety (including without limitation the health and safety of those who work
for a Group Company and/or any persons who visit the Properties or are in anyway
affected by the conditions of the Properties) or the environment or natural
resources or the conditions or health and safety of the workplace or the
generation, use, management, transportation, storage, treatment or disposal of
Hazardous Material
“Facility Agreement”: the facilities agreement dated 28 June 2007 (as amended
and restated from time to time and most recently on 18 January 2016) made
between (i) Chestnutbay Acquisition Co Limited (as borrower), (ii) Kaupthing
Bank ehf (as lender, agent and others) and (iii) the Guarantors (as defined
therein)
“Finance Documents”: the Facility Agreement and any other Finance Document (as
defined therein)
“Financial VDDR”: the financial and operational due diligence report dated 21
October 2016 and the tax due diligence report dated 2 November 2016, both
prepared by KPMG LLP and any supplements, in each case in the agreed form
“Freehold/Heritable/Long Leasehold Properties”: those Properties that are
heritable, owned freehold or long leasehold by a Group Company as shown at Part
1 of document 7.6.1 of the Data Room
“GAAP”: Generally Accepted Accounting Principles in the United Kingdom, for the
avoidance of doubt incorporating FRS 102
“Group Companies” or “Group”: the Company and the Subsidiaries (and “Group
Company” shall be construed accordingly)
“Hardware”: any and all computer, telecommunications and network equipment
“Hazardous Material”: any pollutant, or any hazardous, toxic, radioactive,
noxious, corrosive or caustic substance whether in solid, liquid or gaseous form
which alone or in combination with others is capable of causing harm to the
environment
“IHTA 1984”: the Inheritance Tax Act 1984
“Information Memorandum”: the Project Hekla information memorandum dated
September 2016 and in the agreed form
“Information Technology”: Hardware, Software, systems, network and/or other
information technology (including a global network such as the world wide web
and related sites) and any aspect or asset of a business that relies on any of
the foregoing (whether embedded or otherwise)
“Intellectual Property”: anywhere in the world:
a.
patents, trade marks, service marks, registered and unregistered design rights,
applications and rights to apply for any of the foregoing rights, rights
protecting goodwill and reputation, trade, business or company names, copyright,
moral rights, mobile and web app names, internet domain names and e-mail
addresses, unregistered trade marks and service marks, database rights, rights
in software, topography rights, knowhow, lists of suppliers and customers and
other confidential and/or proprietary knowledge and information, rights in
designs and inventions in all cases whether registered or unregistered and
including applications for the grant of any of the foregoing;






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


b.
rights under licences, consents, orders, statutes or otherwise in relation to a
right in paragraph (a);

c.
rights of the same or similar effect or nature as or to those in paragraphs (a)
and (b); and

d.
the right to sue for past infringements of any of the foregoing rights

“Intellectual Property Rights”: all Intellectual Property owned or used (by
licence or otherwise) by a Group Company
“IPR Agreements”: any agreements, save for any off-the-shelf software licences,
pursuant to which the Company, or any other Group Company, grants rights to use
the Intellectual Property Rights or pursuant to which the Company, or any other
Group Company, is granted rights to use the Intellectual Property Rights
“IT Systems”: Information Technology owned and used by any Group Company
“ITEPA 2003”: the Income Tax (Earnings and Pensions) Act 2003
“Law” or “Laws”: all applicable legislation, statutes, directives, regulations,
judgments, decisions, decrees, orders, instruments, by-laws, and other
legislative measures or decisions having the force of law, treaties, conventions
and other agreements between states, or between states and the European Union or
other supranational bodies, rules of common law, customary law and equity and
all civil or other codes and all other laws of, or having effect in, any
jurisdiction from time to time and whether before or after the date of this Deed
“Leasehold Properties”: those Properties that are leased on a rack rent basis by
a Group Company as shown at Part 2 of document 7.6.1 of the Data Room
“Locked Box Accounts”: the balance sheet for the period ending on the Locked Box
Date for the Group in the agreed form
“Locked Box Date”: 30 September 2016
“Management Accounts”: the unaudited management accounts of each Group Company
for the period ended on 30 September 2016 (and in respect of the 7 month period
then ended) (copies of which are contained in the Disclosure Documents)
“Material Contracts”: a contract which:
a.
generates annual revenues to the Group in excess of £250,000;

b.
has a book value of £250,000 or more in the Audited Accounts;

c.
places obligations on the Group which the Warrantors believe will, or are
likely, to cause the Group to incur expenditure or an obligation to pay money in
excess of £250,000;

d.
to the extent not covered by the above provisions, was entered into any way
other than in the ordinary course of the Group’s business and is believed by the
Warrantors to be material to the Group taken as a whole;

e.
relates to the acquisition by the Group in the last three years of a business or
company (including the related disclosure letter); or

f.
relates to the Group’s arrangement with David Lloyd gyms

“Pension Scheme”: NOW: Pensions Trust
“Personal Data”: is as defined in the Data Protection Act 1998





--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


“Properties”: the premises and land owned, occupied, or otherwise used in
connection with the Business, particulars of which are set out in document 7.6.1
of the Data Room
“Purchaser Specified Individuals”: Ann Pickens and David Eaves
“Reports on Title”: the reports on title for each of the rack rent Leasehold
Properties prepared by Stevens & Bolton LLP in the agreed form
“Relief”: any loss, relief, allowance, exemption, set-off, deduction, right to
repayment, or credit or other relief of a similar nature granted by or available
in relation to Tax pursuant to any legislation or otherwise
“Reports”: the Financial VDDR, the Commercial VDDR and the Information
Memorandum
“Sale and Purchase Agreement”: the sale and purchase agreement in respect of the
Shares to be entered into between, amongst others, the Purchaser and the
Warrantors on the same date as this Deed
“Software”: any and all computer programmes whether in source or object code
form, including all modules, routines and sub-routines of and all source and
other proprietary materials relating to such computer programmes including user
requirements, functions, specifications and programming specifications,
principles, programming language, algorithms, flowcharts, logic diagrams,
autographic representations, file structures, coding sheets, data and databases,
integrated circuits, embedded systems and other electro-mechanical or processor
based systems and including any manuals or other documentation relating to any
of the foregoing and computer generated work
“Subsidiaries”: the subsidiaries listed in Schedule 4 (Company and the
Subsidiaries) and “Subsidiary” means any one of them
“Taxation” or “Tax”: all forms of taxation whether direct or indirect and
whether levied by reference to income, profits, gains, net wealth, asset values,
turnover, added value or other reference and statutory, governmental, state,
provincial, local governmental or municipal impositions, duties, contributions,
rates and levies (including social security contributions and any other payroll
taxes), whenever and wherever imposed (whether imposed by way of a withholding
or deduction for or on account of tax or otherwise) and in respect of any person
and all penalties, charges, costs and interest relating thereto
“Tax Authority”: any taxing or other authority competent to impose any liability
in respect of Taxation or responsible for the administration and/or collection
of Taxation or enforcement of any law in relation to Taxation
“TIOPA 2010”: the Taxation (International and Other Provisions) Act 2010
“VATA”: in the United Kingdom, the Value Added Tax Act 1994 and, in a
jurisdiction outside the United Kingdom, any equivalent legislation
“Warranty”: subject to clause 2.1 (Warranties), a statement contained in
Schedule 2 (Warranties) and “Warranties” means all those statements
“Warranty Claim”: a claim against a Warrantor under or in respect of any of the
Warranties under this Deed
1.2
In interpreting this Deed:

1.2.1
reference to any document being “in the agreed form” shall mean that it is in
the form agreed between the parties and signed for the purposes of
identification by or on behalf of them;






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


1.2.2
the table of contents and headings and sub-headings are for convenience only and
shall not affect the interpretation of this Deed;

1.2.3
unless the context otherwise requires, words denoting the singular shall include
the plural and vice versa and references to any gender shall include all other
genders. References to any person shall include natural persons, bodies
corporate, unincorporated associations, partnerships, governments, governmental
agencies and departments, statutory bodies or other entities, in each case
whether or not having a separate legal personality, and shall include such
person’s successors;

1.2.4
the words “other”, “include” and “including” shall not connote limitation in any
way;

1.2.5
references to Recitals, Schedules, clauses and sub-clauses are to (respectively)
recitals to, schedules to, and clauses and sub-clauses of, this Deed (unless
otherwise specified) and references within a Schedule to paragraphs are to
paragraphs of that Schedule (unless otherwise specified);

1.2.6
any statute or statutory provision shall be deemed to include any instrument,
order, regulation or direction made or issued under it and shall be construed so
as to include a reference to the same as it may have been amended, modified,
consolidated or re-enacted except to the extent that any amendment or
modification made after today’s date would increase any liability or impose any
additional obligation on the relevant party under this Deed;

1.2.7
except to the extent the Deed provides otherwise, terms defined in the Companies
Act 2006 as in force at the date of this Deed shall be read as if defined in
that way in this Deed, but where any such definition uses terms defined in that
act whose meaning has been extended or modified in this Deed it shall be read as
if those terms were defined as they are in this Deed;

1.2.8
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, organisation, body, official or
any legal concept, state of affairs or thing shall in respect of any
jurisdiction other than England be deemed to include that which most nearly
approximates in that jurisdiction to the English legal term;

1.2.9
any reference to “writing” or “written” shall include any legible reproduction
of words delivered in permanent and tangible form excluding e-mail and
facsimile;

1.2.10
references to times of the day are (unless otherwise expressly provided) to
London time and references to a day are to a period of 24 hours running from
midnight on the previous day;

1.2.11
references to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm;

1.2.12
a reference to:

a.
liability under, pursuant to or arising out of (or any analogous expression) any
agreement, contract, deed or other instrument includes a reference to contingent
liability under, pursuant to or arising out of (or any analogous expression)
that agreement, contract, deed or other instrument; and

b.
a party being liable to another party, or to liability, includes, but is not
limited to, any liability in equity, contract or tort (including negligence) or
under the Misrepresentation Act 1967;






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


1.2.13
a reference to “material” in Schedule 2 (Warranties) shall, unless otherwise
stated, mean material in the context of the Group as a whole; and

1.2.14
references to “assets” include all property, all assets, all revenue, all its
undertaking and all rights of every description.



2.
WARRANTIES

2.1
Subject to clause 2.2, each Warrantor severally (not jointly or jointly and
severally) warrants to the Purchaser that so far as he is actually aware each of
the Warranties is true and accurate as at the Effective Time.

2.2
For the purposes of clause 2.1, each Warrantor’s actual awareness shall mean
awareness of those facts, matters and circumstances that are within his actual
knowledge as at the Effective Time, and each Warrantor shall be deemed for these
purposes to have actual knowledge of all facts, matters and circumstances that
are within the actual knowledge of each of the other Warrantors as at the
Effective Time. For the avoidance of doubt, nothing in this clause 2.2 shall
require any Warrantor to make any other enquiry in respect of the Warranties.

2.3
The Warranties are qualified by the facts and circumstances fairly disclosed in
or by this Deed and/or the Disclosure Documents in each case with sufficient
details for a reasonable purchaser to identify the nature and scope of the
matters disclosed and references in this Deed to “disclosed” or “Disclosed”
shall be construed accordingly.

2.4
The Warrantors’ liability in respect of all Warranty Claims shall be limited or
excluded, as the case may be, as set out in Schedule 3 (Limitations on the
Warrantors’ Liability), and in column 2 in Schedule 1 (Warrantors), provided
that nothing in Schedule 3 (Limitations on the Warrantors’ Liability) shall have
the effect of limiting or restricting any liability of a Warrantor in respect of
a Warranty Claim arising as a result of his fraud or fraudulent
misrepresentation, as read in conjunction with clause 2.5.

2.5
If a Warrantor in good faith forms the view that a matter or liability or
circumstance relevant to the Warranties or any of them is not material in the
context of a Warranty qualified by materiality or is unlikely to give rise to a
Warranty Claim meeting the requirements of paragraph 1.1 of Schedule 3
(Limitations on the Warrantors’ Liability), the decision not to make (and the
failure to make) a disclosure of it in the Disclosure Documents or for the
purposes of the Warranties shall not of itself result in any fraudulent
misrepresentation or fraud on the part of the Warrantors or any of them for the
purposes of this Deed.

2.6
The Purchaser acknowledges and agrees that save as expressly set out in this
Deed or the other Transaction Documents or otherwise agreed in writing that,
none of the Warrantors gives any warranty, representation or undertaking as to
the accuracy or completeness of any information (including any of the forecasts,
estimates, projections, statements or interest of statements of opinion)
provided to the Purchaser or any of the Purchaser’s advisors, funders or agents.

2.7
Any liability for a Warranty Claim paid or otherwise settled by a Warrantor
shall be treated as a reduction in his Consideration.

2.8
The Warranties shall continue in full force and effect, subject to the terms of
this Deed, notwithstanding Completion.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


3.
APPOINTMENT

3.1
Each of the Warrantors appoints the Management Sellers’ Representative from time
to time and in accordance with the terms set out in clause 23.2 (Appointment of
Management Sellers’ Representative) of the Sale and Purchase Agreement (which
shall apply to this Deed on that basis) to:

3.1.1
be his representative in respect of any provisions of this Deed where he
(whether individually or with others) is required or entitled to give or receive
any written notice, consent, application or election;

3.1.2
act on his behalf in relation to all matters which this Deed expressly provides
to be agreed or done by the Management Sellers’ Representative; and

3.1.3
to be his agent to receive service of any claim form, application notice, order,
judgment or other process issued in connection with any claims or Proceedings.



4.
ASSIGNMENT

Prohibition on assignment
4.1
Subject to clauses 4.2 and 4.3, no party may assign, transfer, deal or create
any trust in respect of the benefit or burden of any provision of this Deed
without the prior written consent of the Purchaser (in the case of an assignment
by the Warrantors) or the Management Sellers’ Representative (in the case of an
assignment by the Purchaser).

4.2
All or any of the Purchaser’s rights under this Deed (including, without
limitation, the benefit of the Warranties or the right to bring a Warranty
Claim) may be assigned by the Purchaser to any other member of the Purchaser’s
Group (or by any such member to any other member of the Purchaser’s Group)
provided that:

4.2.2
prior to such assignee company leaving the Purchaser’s Group, such rights are
assigned to another member of the Purchaser’s Group; and

4.2.2
in the event that such assignment occurs, the liability of the Warrantors under
the Transaction Documents shall be no greater than it would have been had such
assignment not occurred.

4.3
This Deed and the benefits arising under it (including, without limitation, the
benefit of the Warranties or the right to bring a Warranty Claim) may be
assigned or charged in whole or in part by the Purchaser to its financial
lenders or banks or any member of their groups as security for any financing or
refinancing in respect of any transaction contemplated by the Sale and Purchase
Agreement, and such benefits as may further be assigned to any other financial
institution by way of security for the borrowings of the Purchaser resulting
from any refinancing of the borrowings made under such agreement, or to any
person entitled to enforce such security or to any transferee under a valid
enforcement of such security, provided that any such assignment permitted
pursuant to this clause 4.3 shall not increase the liability of any of the
Warrantors under any Transaction Document beyond that which the relevant party
would otherwise have had but for that assignment or charging or transfer.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


4.4
If there is an assignment as contemplated by either clause 4.2 or 4.3:

4.4.1
if it is to an assignee that is not incorporated in England, it shall be
ineffective unless a process agent is appointed for the assignee and notified to
the Warrantors as provided in clause 26 of the Sale and Purchase Agreement;

4.4.2
the Warrantors may discharge their obligations under this Deed and other
Transaction Documents to the assignor until the Warrantors receive written
notice of the assignment; and

4.4.3
the Purchaser shall remain liable for any obligations of the Purchaser under
this Deed.

Successors in title
4.5
This Deed shall be binding upon and operate for the benefit of the personal
representatives and permitted assigns and successors in title of each of the
parties and references to the parties shall be construed accordingly.



5.
MUTUAL RELEASE

5.1
Each of the Warrantors releases the Company, the other Group Companies and/or
their respective officers, employees, agents and consultants, or any of them,
from any and all claims (including for negligence) that that Warrantor might
otherwise have against any of them (regardless of whether such Warrantor
presently knows the grounds for any such claim) in respect of any information
that any such person has in any capacity supplied to the Warrantors or any of
them in connection with the Warranties, this Deed and/or the information
disclosed. This shall not preclude any Warrantor from claiming against any other
Warrantor under any right of contribution or indemnity to which he may be
entitled.

5.2
If the same fact, event or circumstance gives rise to a claim against any of the
Warrantors for breach of any of the Warranties as well as a tortious or other
claim by the Company or the other Group Companies against such Warrantors, the
Purchaser releases such Warrantors from liability under the Warranties to the
extent any such third party recovers damages or otherwise obtains reimbursement
or restitution from the applicable Warrantors in respect of such claim.



6.
ENTIRE AGREEMENT

This Agreement
6.1
In this clause, references to this Deed include all other written agreements and
arrangements between the Parties, and all other instruments, which are expressed
to be supplemental to this Deed or which this Deed expressly preserves or
requires to be executed.

Entire Agreement
6.2
Each of the Parties to this Deed confirm that this Deed represents the entire
understanding, and constitutes the whole agreement in relation to its subject
matter and supersedes any previous agreement between the Parties with respect
thereto and, without prejudice to the generality of the foregoing, excludes any
warranty, condition or other undertaking implied at law or by custom, usage or
course of dealing.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


6.3
Each Party confirms that:

6.3.1
in entering into this Deed it has not relied on any representation, warranty,
assurances, covenant, indemnity, undertaking or commitment which is not
expressly set out in this Deed; and

6.3.2
in any event, without prejudice to any liability for fraud or fraudulent
misrepresentation, the only rights or remedies in relation to any
representation, warranty, assurance, covenant, indemnity, undertaking or
commitment given or action taken in connection with this Deed are those pursuant
to this Deed and no Party has any other right or remedy (whether by way of a
claim for contribution or otherwise) in tort (including negligence) or for
misrepresentation (whether negligent or otherwise, and whether made prior to, or
in, this Deed);

and the Purchaser hereby irrevocably and unconditionally waives any right it may
have to rescind this Deed.
6.4
The Purchaser acknowledges and agrees that the sole remedy for any Warranty
Claim and/or against the Warrantors for any other breach of this Deed shall be
an action for contractual damages. Save in the event of fraudulent
misrepresentation, no right of rescission shall be available after the date of
this Deed to the Purchaser by reason of any breach of the Warranties or any
other provision of this Deed or any other Transaction Document.

Fraud
6.5
Nothing in this Deed shall be read or construed as excluding any liability or
remedy in respect of fraud or a fraudulent misrepresentation.



7.
GENERAL PROVISIONS

The parties acknowledge and agree that clauses 13, 17, 18, 23, 25 and 27 of the
Sale and Purchase Agreement shall apply to the terms of this Deed, as if set out
full herein, with such modifications as are reasonably required to cause such
provisions to apply to this Deed.


8.
GOVERNING LAW AND JURISDICTION

English Law
8.1
This Deed, and any non-contractual rights or obligations arising out of or in
connection with it or its subject matter, shall be governed by and construed in
accordance with English law.

Courts of England and Wales
8.2
The Parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to hear and determine or otherwise settle all and any
disputes which may arise out of or in connection with this Deed or its subject
matter.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


SCHEDULE 2
WARRANTIES
1.
SHARES AND SUBSIDIARIES

1.1
Each of the Group Companies is duly incorporated and validly existing under the
laws of its jurisdiction of incorporation.

1.2
The Shares:

1.2.1
(other than the Option Shares) comprise the whole of the Company’s allotted and
issued share capital as at the date of this Agreement and have been validly
allotted and issued and are fully paid or deemed fully paid; and

1.2.2
will at Completion comprise the whole of the Company’s allotted and issued share
capital, and will have been validly allotted and issued and will be fully paid
or deemed fully paid

1.3
There is no Encumbrance and there is no agreement, arrangement or obligation to
create or give an Encumbrance, in relation to any unissued shares in the capital
of the Company or any Subsidiary and no person has made any claim to be entitled
to any such Encumbrance.

1.4
Other than the Sale and Purchase Agreement, there is no agreement, arrangement
or obligation requiring the creation, allotment, issue, transfer, redemption or
repayment of, or the grant to a person of the right (conditional or not) to
require the allotment, issue, transfer, redemption or repayment of any Shares or
any unissued shares in the capital of any of the Group Companies (including,
without limitation, an option or right of pre-emption or conversion).

1.5
No shares in the capital of the Company or any Subsidiary, have been issued or
no transfer of any such shares has been registered, except in accordance with
all applicable laws and the memorandum and articles of association of the
Company or the relevant Subsidiary (as the case may be) and all such transfers
have been duly stamped where applicable.

1.6
The Company does not have any Subsidiary undertaking(s) other than the
Subsidiaries and each Subsidiary is wholly owned (directly or indirectly) by the
Company.

1.7
All of the shares in each of the Subsidiaries have been validly allotted and
issued and are fully paid or deemed fully paid.

1.8
With the exception of the Subsidiaries, none of the Group Companies own (and
have never entered into legally binding obligations that are still valid to own)
any shares or debentures in the capital of, nor do they have (nor have they ever
entered into legally binding obligations that are still valid to have) any
beneficial interest in, any other company or business organisation, nor does any
Group Company control or take part in (nor has it ever entered into legally
binding obligations that are still valid to control or take part in) the
management of any other company or business organisation.

1.9
During the last six years, the Group has never been a member of any joint
venture, consortium or partnership.

1.10
The particulars of the Company and the Subsidiaries set out in Schedule 4 are
accurate notwithstanding any contradictions in any of the documents in the Data
Room.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


2.
CONSTITUTIONAL AND CORPORATE DOCUMENTS

2.1
The copies of the memorandum and articles of association of each Group Company
have been Disclosed to the Purchaser or its advisers are accurate and complete.

2.2
The statutory books (excluding the minute books) and register of members of each
Group Company are up-to-date in all material respects and have been properly
kept in all material respects and no notice that any of them is incorrect or
should be rectified has been received.

2.3
All returns, resolutions and other documents which any Group Company is required
by law to file with or deliver to the Registrar of Companies in England and
Wales have been made up and filed or, as the case may be, delivered.

2.4
There are no powers of attorney granted by the Group which are currently in
force and no person is entitled or authorised in any capacity to bind or commit
the Group to any obligation outside the ordinary course of the Business.



3.
AUDITED ACCOUNTS

3.1
The Audited Accounts have been prepared and audited in accordance with GAAP.

3.2
Insofar as required by the law and GAAP applicable at the time they were
prepared, the Audited Accounts show a true and fair view of the assets and
liabilities of the Group as a whole as at the Accounts Date and of the profits
and losses of the Group for the financial year ended on the Accounts Date.

3.3
All accounts, books, ledgers, financial and other material records of whatsoever
kind which that Group Company is required to maintain by applicable law
(“Records”) of every Group Company:

3.3.1
are in the possession or under the control of the Group; and

3.3.2
have been maintained on a consistent basis and in all material respects in
accordance with section 386 of the Companies Act 2006.

3.4
The Audited Accounts apply bases and policies of accounting which have been
consistently applied in the audited financial statements of the Company and, in
the case of the Group, in the audited consolidated financial statements for the
prior three accounting reference periods.



4.
MANAGEMENT ACCOUNTS

4.1
The Management Accounts:

4.1.1
have been prepared honestly and in good faith;

4.1.2
have been prepared from the Group’s accounting records and on a basis
substantially consistent with and using the same accounting principles, policies
and practices used in preparing the Audited Accounts; and

4.1.3
acknowledging that they have not been prepared on a statutory basis, do not
contain any material inaccuracies and fairly represent the assets and
liabilities and the profits and losses of the Group in respect of the period to
which they relate and (except as expressly disclosed therein) do not include any
unusual, exceptional, non-recurring or extraordinary item of income or
expenditure.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


5.
LOCKED BOX ACCOUNTS

5.1
The Locked Box Accounts have been prepared:

5.1.1
honestly and in good faith;

5.1.2
from the Group’s accounting records and on a basis consistent with and using the
same accounting principles, policies and practices used in preparing the Audited
Accounts; and

5.1.3
to fairly represent the assets, liabilities and financial position of the Group
at the Locked Box Date.



6.
CHANGES SINCE THE LOCKED BOX DATE

6.1
Since the Locked Box Date:

6.1.1
the Group’s business has been operated in the normal course consistent with past
practice without material interruption or material alteration in its nature or
scope;

6.1.2
there has been no material deterioration in the profitability or turnover of the
Group when compared to the same period covered by the Audited Accounts;

6.1.3
there has been no material event or occurrence (including the loss of any
material contract, customer or supplier or any adverse report from Ofsted or the
Care Inspectorate or the CSSIW) which has had a material adverse effect on the
Group’s business or its profitability;

6.1.4
save in respect of Permitted Leakage, the Company has not declared, paid or made
a dividend or distribution (including, without limitation, a distribution within
the meaning of the CTA 2010) except as provided in the Audited Accounts;

6.1.5
no Group Company has created, allotted, issued, acquired, repaid or redeemed
share or loan capital or made an agreement or arrangement or agreed or
undertaken an obligation to do any of those things;

6.1.6
no Group Company has disposed of or agreed to dispose of any material asset:

(a)
otherwise than in the normal course of its business; or

(b)
for a consideration which is materially lower than open market value or book
value (whichever is the higher) at the time of its disposal;

6.1.7
no Group Company has made or agreed to make, or assumed or incurred, or agreed
to assume or incur, any commitment (actual or contingent) for any individual
item of investment or capital expenditure:

(a)
otherwise than in the ordinary and usual course of its business; or

(b)
involving an amount in excess of £100,000;

6.1.8
there have been no material changes in the manner or policy of the Group with
respect to collection or payment periods for debtors and creditors respectively;

6.1.9
no resolution of the Company’s shareholders has been passed (except for those
representing the ordinary business of an annual general meeting or to give
effect to a Transaction Document);






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


6.1.10
the Company has not repaid any material sum in the nature of borrowings in
advance of any due date or made any material loan (except in the ordinary course
of business and excluding in each case borrowings from or loans to another Group
Company) or agreed to do so;

6.1.11
the Group has not borrowed or raised any money or taken any form of financial
facility (whether pursuant to a factoring arrangement or otherwise) except under
the Facility Agreement or by way of trade credit in the ordinary course of
business or intra Group; and

6.1.12
the Group has paid its material creditors in all material respects in accordance
with their respective credit terms or (if not) within the time periods usually
applicable to such creditors and, other than the Facility Agreement, there are
no debts outstanding by the Group which aggregate more than £100,000 and have
been overdue for more than sixty days.



7.
THE GROUP'S ASSETS

7.1
Except for cash deployed or current assets disposed of by the Group in the
ordinary course of its business or equipment and fixed assets disposed of
because they have become redundant or obsolete or in need of replacement, the
Group Companies are the owners legally and beneficially of and have good title
to all assets included in the Audited Accounts and all material assets which
have been acquired by the Group since the Locked Box Date and (save for
Encumbrances granted under the Finance Documents and liens arising in the
ordinary course of business for amounts not overdue for payment) no Encumbrance
is outstanding nor is there any agreement or commitment to give or create or
allow any Encumbrance over or in respect of the whole or any part of the Group’s
assets, undertaking, goodwill or uncalled capital and no claim has been made by
any person that he is entitled to any such Encumbrance.

7.2
Since the Locked Box Date, the assets of the Group have been in the possession
of, or under the control of, the Group.

7.3
All fixed assets of the Group including all fixed and movable plant and
machinery, vehicles, IT Systems (other than Software) and other equipment used
in, or in connection with, the Business are in reasonable repair and condition
(taking into account their respective age and level of use), are in satisfactory
working order and have been adequately serviced and maintained.



8.
LIABILITIES AND LENDING

8.1
The total amount borrowed by the Group from its lenders does not exceed its
facilities and the total amount borrowed by each Group Company from whatsoever
source does not exceed any limitation on its borrowing contained in its articles
of association.

8.2
No guarantees or security given by any Group Company exceeds any limit on such
guarantees or security in any facilities and any guarantees or security given do
not exceed any limitation on the amount guaranteed or secured contained in its
articles of association.

8.3
Details of all overdrafts, loans or other financial facilities outstanding or
available to the Group Companies (including the Facility Agreement but excluding
loans between members of the Group) are given in the Data






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


Room and true and complete copies of all principal documents relating to the
same are included in the Data Room.
8.4
The Group Companies have not engaged in any borrowing or financing not required
to be reflected in the Audited Accounts.

8.5
No Group Company is currently a lender other than under loans or credit
arrangements in the ordinary course of business or to another Group Company.

8.6
The only borrowings outstanding under the Facilities Agreement are due to
Kaupthing.

8.7
The only current parties to the Finance Documents are Kaupthing and various of
the Group Companies.



9.
EFFECTS OF SALE

9.1
Except for payments constituting Permitted Leakage, no person is entitled (as a
result of any commitment given by a Group Company before the Effective Time) to
receive from any Group Company any finder’s fee, brokerage, or other commission
or payment in connection with the sale and purchase of the Shares under the Sale
and Purchase Agreement.

9.2
The acquisition of the Shares by the Purchaser and compliance with the terms of
the Sale and Purchase Agreement or other Transaction Documents will not:

9.2.1
cause any Group Company to lose the benefit of any material licence, consent,
permit, approval or authorisation (public or private) or any contract it
presently enjoys or relieve any person of any material contractual obligation to
any Group Company or enable any person to determine any such obligation or any
material contractual right or benefit now enjoyed by any Group Company or to
exercise any material right whether under an agreement with any Group Company;

9.2.2
result in any material present indebtedness of any Group Company becoming due or
capable of being declared due and payable prior to its stated maturity, except
under the Finance Documents; or

9.2.3
give rise to or cause to become exercisable any right of pre-emption over any
material assets of the Group,

and the Group Companies’ relationships with clients, customers and suppliers
will not be materially or adversely affected thereby and the Warrantors have not
been informed or otherwise become aware that any person who now has material
business dealings with the Group would or might cease to do so from and after
Completion.


10.
AGREEMENTS

10.1
Copies or details of all Material Contracts are contained in the Data Room.

10.2
No Group Company has received notice disputing the validity or enforceability of
any Material Contract. No Group Company is in material breach of any Material
Contract and no other party to any such contract is in material breach of it.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


10.3
No party to a Material Contract has:

10.3.1
given notice that it intends to terminate such contract; or

10.3.2
terminated such Material Contract.

10.4
Save for the Disclosed contracts governing the employment of the Warrantors and
the Finance Documents there are no existing contracts between any Group Company
and any Seller or any Connected Person of any Seller.

10.5
There are not in force in relation to the Group’s business, assets or
undertaking any material agreements, whether written or oral, to which any of
the Sellers or any person known by the Sellers to be connected with any of them
is a party or of which it has the benefit or to which it is otherwise subject
the benefit of which would be required to be assigned to or otherwise vested in
any Group Company to enable that Group Company to carry on its business and/or
to enjoy all the rights and privileges attaching to the same and/or to any of
its assets and undertaking in the same manner and scope and to the same extent
and on the same basis as each Group Company carries on business or enjoys such
rights at the Effective Time.

10.6
No Group Company is a party to, nor have its turnover or profits since the
Locked Box Date been materially affected by, any material agreement or
arrangement that is not entirely of an arm’s length nature or is otherwise
outside the ordinary course of business.

10.7
All costs incurred by or for the benefit of any Group Company have been fully
charged to that Group Company and not borne in whole or in part by any of the
Sellers or any Connected Person of any Seller.

10.8
Except to the extent contemplated under the Facility Agreement, a Group Company
is the sole legal owner, entitled to the benefit of the receivables in respect
of the income-generating assets of the Group, free from all Encumbrances.

10.9
No Group Company is a party to or subject to any agreement or liability (other
than with or to another Group Company) which:

10.9.1
the Warrantors believe cannot readily be fulfilled or performed by any Group
Company on time and without undue expenditure of money or effort; or

10.9.2
the Warrantors believe involves or is likely to involve obligations,
restrictions, expenditure or receipts in each case of a materially onerous
nature, having regard to customary or market terms for such agreements or
transactions; or

10.9.3
is in the nature of an agency, distribution or management agreement; or

10.9.4
is incapable of complete performance in accordance with its terms within 12
months of the date on which it was entered into; or

10.9.5
requires the Group to pay any commission, finders’ fee or royalty; or

10.9.6
involves material liabilities which may fluctuate in accordance with an index or
rate of currency exchange or interest or movements in the price of any
securities or commodities; or

10.9.7
is a contract for the supply of assets to any Group Company on hire, lease, hire
purchase, credit or deferred payment terms where the aggregate amount payable
under it exceeds £25,000; or






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


10.9.8
is dependent on the guarantee or covenant of or security provided by any other
person (other than, in the case of its assets, the title and supporting
covenants given to the purchasing Group Company on acquisition); or

10.9.9
in any material way restricts the Group’s freedom to carry on the whole or any
part of its business in any part of the world in such manner as it thinks fit;
or

10.9.10
is a contract for the sale of shares or assets comprising a business undertaking
under which any Group Company still has a remaining material liability or
obligation.

10.10
No Seller nor any other person has given any guarantee of or security for, any
overdraft loan, loan facility or off-balance sheet financing granted to any
Group Company nor has any Group Company given any guarantee of or security for
any overdraft loan, loan facility or off-balance sheet financing granted to any
of the Sellers or any person connected with any of them or any other person and
there is not now outstanding in respect of any Group Company any guarantee or
warranty or agreement for indemnity or for suretyship given by or for the
accommodation of any Group Company or in respect of any Group Company’s
business.

10.11
No power of attorney given by any Group Company (other than to the holder of an
Encumbrance solely to facilitate its enforcement) is now in force. No person, as
agent or otherwise, is entitled or authorised to bind or commit any Group
Company to any obligation not in the ordinary course of a Group Company’s
business and there is no person purporting to do so.

10.12
Other than in relation to the Finance Documents, no Group Company is a party to
any option or pre-emption right, or has given any guarantee, suretyship, comfort
letter or any other obligation (whatever called) to pay, provide funds or take
action in the event of default in the payment of any indebtedness of any other
person or in the performance of any obligation of any other person.

10.13
No Group Company has made or is aware of circumstances that are likely to give
rise to a claim by the Group Companies under any of the agreements relating to
nursery acquisitions by the Group Companies in the previous three years.



11.
INTELLECTUAL PROPERTY

11.1
The Data Room contains details of all the Intellectual Property Rights in
respect of which each Group Company is the registered owner or applicant for
registration.

11.2
Except to the extent contemplated under the Finance Documents, none of the
Intellectual Property Rights owned (or purported to be owned but not licensed)
is subject to any Encumbrance.

11.3
In the period of three years ending on the date of this Deed, the Company has
not received notice to indicate that any Intellectual Property Rights is being
challenged or attacked by any third party or by any relevant registry and all
fees payable by a Group Company in respect of the registrations/applications
have been paid.

11.4
Details of all IPR Agreements material to the Business are included in the Data
Room.

11.5
No Group Company is in material breach of any IPR Agreement that is material to
the current operation of the Business and no Group Company has received written
notice (that is still valid) that it or any other party






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


to any IPR Agreement that is material to the current operation of the Business
is in material breach of such IPR Agreement.
11.6
In the twelve months preceding the date of this Deed there have not been any
disputes relating to or arising out of any of the IPR Agreements that are
material to the current operation of the Business.

11.7
A Group Company owns or has a licence to use all the Intellectual Property
Rights which are material to the current operation of the Business. No Group
Company is in material breach of such licences and no Group Company has received
written notice (that is still valid) that it or any other party to such licences
is in material breach of the licence.

11.8
No Group Company has, within the three years preceding the date of this Deed,
received written notice that it is infringing the Intellectual Property Rights
of any other person.

11.9
In the period of five years ending on the date of this Deed, no Confidential
Information that is material to the Business has been disclosed or permitted to
be disclosed to any person (except in the ordinary and normal course of business
and/or under an obligation of confidence).



12.
INFORMATION TECHNOLOGY

12.1
Summary descriptions of the IT Systems that are material to the current
operation of the Business are included in the Data Room.

12.2
All IT Systems material to the current operation of the Business are owned by or
validly licensed to a Group Company.

12.3
The Group Companies have not in the last six months experienced a failure or
breakdown of the IT Systems that had a material adverse effect on the Business,
save as set out in the Data Room.

12.4
In the reasonable opinion of the Warrantors, the Company has implemented,
adequate and appropriate procedures for ensuring the security of the IT Systems
to avoid material failure or breakdown, viruses, infections, unauthorised
access, and to protect the confidentiality and integrity of the data stored
therein. Summaries of the Company’s material disaster recovery and security
arrangements in relation to the IT Systems are included in the Data Room.

12.5
In the reasonable opinion of the Warrantors, the functionality, performance and
capacity of the IT Systems is adequate for the current operation of the
Business.

12.6
The IT Systems have been properly and regularly maintained.

12.7
There are no royalties, licence fees or other fees payable in connection with
the use of any part of the IT Systems other than as expressly set out in the
Data Room.



13.
DATA PROTECTION

13.1
Each Group Company having such obligation has registered or applied to register
itself under the Data Protection Act 1998 or applicable Data Protection Laws in
respect of all registrable Personal Data held by it, and all due and requisite
fees in respect of such registrations have been paid.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


13.2
The details contained in such registrations or applications are materially
correct and suitable for the purpose(s) for which the relevant Group Company
holds or uses the Personal Data which are the subject of them.

13.3
All Personal Data held by each Group Company is held in accordance with the data
protection principles set out in Schedule 1 of the Data Protection Act 1998 and
there has been no unauthorised disclosure of such Personal Data.

13.4
There are no outstanding enforcement, deregistration or transfer prohibition
notices under the Data Protection Laws currently outstanding against the Group
Company, or any outstanding appeal against such notices, nor are there any
circumstances which may give rise to the giving of any such notices.

13.5
There are no unsatisfied requests to any Group Company made by data subjects in
respect of Personal Data held by the relevant Group Company, nor any outstanding
applications for rectification or erasure of Personal Data.

13.6
There are no outstanding claims that have been made for compensation for
inaccuracy, loss or unauthorised disclosure of Personal Data nor has any Group
Company lost or made any unauthorised disclosure of any Personal Data.

13.7
Without prejudice to the specific provisions above, each Group Company and its
employees have complied in all material respects with the requirements of the
Data Protection Laws.



14.
INSURANCE

14.1
The Data Room contains details of all material terms of each current insurance
and indemnity policy in respect of which each Group Company has an interest,
including details of all current historic policies which insure against child
abuse claims in the last 10 years (together the “Policies”).

14.2
No claims have been made in the last five years, and no claim is outstanding,
under any of the Policies nor are there any circumstances likely to give rise to
such a claim.

14.3
The Company has informed the relevant insurers under the Policies of any
material event, act or omission which has occurred during the 3 years preceding
the date of this Deed that was known to the Warrantors and which they were aware
required a notification under any of the Policies and there are no circumstances
which the Warrantors believe will lead to any liability under such notification
being avoided by the insurers or make any Policy void or voidable.

14.4
All the policies are in full force and effect and all premiums have been paid on
time. There are no circumstances which might lead to any material liability
under any of the Policies being avoided by the insurers or the premiums being
increased.



15.
EMPLOYEES

15.1
Other than as set out in the Disclosure Letter and/or the Data Room, there is no
employment contract between any Group Company and any of its employees which
cannot be terminated by such Group Company by six months’ notice or less without
giving rise to a claim for damages or compensation (other than a statutory
redundancy payment or statutory compensation for unfair dismissal).






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


15.2
The Data Room contains details of:

15.2.1
the total number of each Group Company’s employees and details of their
remuneration;

15.2.2
any employees on long term absence due to ill health or any other reason;

15.2.3
the terms of contract of each member of the senior management team entitled to a
salary of more than £75,000 per annum; and

15.2.4
the terms of any bonus schemes operated by a Group Company for the benefit of
employees and directors.

15.3
Other than as set out in the Disclosure Letter and/or the Data Room, no Group
Company has any agreement or arrangement with or recognises a trade union, or
works council.

15.4
There is no agreement or arrangement between any Group Company and any employee
of a Group Company providing for any payment or other benefit (not being
Permitted Leakage) in connection with the sale of the Company pursuant to the
Sale and Purchase Agreement.

15.5
No Group Company has a share incentive, share option, profit sharing, bonus or
other incentive scheme for any of its directors, other officers or employees.

15.6
Schedule 4 of this Deed shows the full names of and offices held by each person
who is a director of each Group Company and no other person is a director or
shadow director of each Group Company.

15.7
The total number of individuals details of whom have been Disclosed (the
“Employees”) are the only employees of the Group Companies at the latest date
that information was included in the Data Room. For the avoidance of doubt,
“Employees” includes those directors employed under a contract of service and
non-executive directors whether or not employed under a contract of service.
There were at the latest time provided above no other individuals engaged by the
Group Companies who were employed by it.

15.8
All Employees are engaged on the standard terms of employment set out in the
Data Room or under Disclosed employment agreements.

15.9
None of the Employees earning more than £75,000 per annum has given notice
terminating his contract of employment or engagement or has been withdrawn by
the agency supplying him nor have the Group Companies terminated or given notice
of termination to any such person or (where applicable) any such agency.
Furthermore, during the period of six months ending with the date of this Deed
the Group Companies have not directly or indirectly terminated the contract of
any person employed in or by the Group Companies or who has been engaged by the
Group Companies on a self-employed basis in circumstances where the compensation
(excluding accrued salary, bonus entitlements, expenses and benefits) paid or
payable by the Group as a result of all of such terminations has exceeded or is
expected by the Warrantors to exceed £75,000 in aggregate.

15.10
There is no plan, scheme, commitment, policy, custom or practice (whether
legally binding or not) relating to redundancy affecting any of the Employees
more generous than the statutory redundancy requirements.

15.11
No amounts are currently owing under any loan agreement entered between Group
Companies and Employees.

15.12
Since the Accounts Date, no material change has been made in (i) the rate of
remuneration, or the emoluments or pension benefits or other contractual
benefits, of any officer of the Group Companies or any of the






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


Employees or (ii) the terms of engagement of any such officer or any of the
Employees. Furthermore, the Group Companies have not entered into any informal
or formal agreement to amend or change in any material respects the terms or
conditions of employment or engagement as required to be disclosed under this
paragraph 15.12 of any of the officers of the Group Companies or any of the
Employees (whether such amendment or change is to take the effect prior to or
after Completion).
15.13
There is no outstanding claim by any person who is now, or has been, an employee
of the Group Companies or was engaged by the Group Companies on a self-employed
basis or was supplied to the Group Companies by an agency; or statutory
dismissal, disciplinary or grievance procedure in progress in relation to any of
the said persons, or material dispute outstanding with any of the said persons
or with any unions or any other body representing all or any of them in relation
to their employment by the Group Companies.

15.14
In the last three years, none of the Relevant Employees has had his employment
transferred to a Group Company pursuant to the Transfer of Undertakings
(Protection of Employment) Regulations 1981 or the Transfer of Undertakings
(Protection of Employment) Regulations 2006.



16.
IMMIGRATION

16.1
Every Employee who requires permission to work in the United Kingdom has current
and appropriate permission to work in the United Kingdom for the Group.

16.2
The Group has carried out right to work checks in relation to Employees in
accordance with the requirements set out in the Asylum and Immigration Act 1996
and the Immigration, Asylum and Nationality Act 2006.

16.3
None of the Employees has leave to enter or remain in the United Kingdom as Tier
2 migrants.

16.4
Details of the names and job titles of all Employees with limited leave to
remain in the United Kingdom have been Disclosed, including details of their
nationality, immigration status, employment start date, when their leave expires
and when their immigration documents were last officially checked by the Group
and true and complete copies of each such Employee’s entry clearance, leave to
remain and/or UK Biometric Residence Permit showing their leave and the expiry
date of their leave has been Disclosed.

16.5
No Group Company is a licensed Tier 2 or Tier 5 sponsor with the Home Office and
is not covered by any other company’s sponsorship licence. No application for a
sponsorship licence by or including any Group Company under Tiers 2 or 5 is
pending and no such sponsorship licence application made by or on behalf of a
Group Company has ever been refused by the Home Office.

16.6
No Group Company, nor any of their employees or officers, has been issued with
any civil penalty, fine or criminal sanction in connection with employing anyone
in the United Kingdom without permission or in breach of their conditions.



17.
WORKING WITH CHILDREN

17.1
All Employees of the Group Companies have been subject to appropriate screening
and police checks to ascertain their suitability for working with children, as
required by law or necessary for the prudent operation






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


of the Group (and the Group has at least two references on file for each
Employee of the Group and obtained these references in each case prior to the
relevant Employee starting to work for the Group).
17.2
Where any Employee has applied for a Disclosure and Barring Service certificate
but has not yet received it, such Employee has at all times complied with all
relevant OFSTED or other restrictions on starting work before a Disclosure and
Barring Service certificate is obtained.

17.3
The Group Companies have carried out all necessary checks in the last 12 months
that they are required to carry out pursuant to the Protection of Vulnerable
Groups (Scotland) Act 2007 and no such checks have revealed any adverse entries
for anyone involved with the Group Companies.



18.
PENSIONS

18.1
Apart from the Pension Scheme(s), there are no agreements or arrangements
(including those under any public law, statute or regulation to which any of the
Group Companies contribute in compliance with applicable law or regulation) in
existence at the date hereof for the payment or provision, of, or payment by a
Group Company or remittance by a Group Company of a contribution towards,
expenses of or any shortfall in funding in relation to, any pensions, allowances
or lump sums on termination of employment (whether voluntary or not),
retirement, serious ill-health, incapacity or death for the benefit of an
Employee or an Employee’s dependants (including his or her spouse) (“Benefits”),
nor has any proposal for such an agreement or arrangement been announced and no
Group Company has contributed to any other arrangement or is under any
obligation to pay, provide or contribute to any agreement or arrangement for the
provision of such Benefits.

18.2
Details of the Pension Scheme, including all constitutional documents and
confirmation that it is a defined contribution and not defined benefits scheme
are contained in the Data Room.

18.3
All contributions due to be paid or remitted by each Group Company to the
Pension Scheme have been paid or remitted in accordance with statutory
requirements.

18.4
The applicable provisions of Part 1 of the Pensions Act 2008 have been complied
with including the “staging date” as described in the said Part 1 for each Group
Company (which fell on 1 August 2013).

18.5
No Group Company has at any time since 19 December 1996 contributed towards,
participated in or had employees who participated in an occupational pension
scheme to which section 75 of the Pensions act 1995 applies, has applied or
could apply.

18.6
None of the Group Companies or any of the Warrantors (nor any person known by
the Warrantors to be connected with, or an associate of, any Group Company or
any Warrantor) has received any non-routine written communication from the
Pensions Regulator in relation to any pension scheme offering defined benefits
and there are no circumstances under which the Pensions Regulator might
reasonably issue a contribution notice or financial support direction against
any Group Company. In this sub-paragraph words and expressions shall have the
same meanings as in sections 38 to 51 of the Pensions Act 2004.

18.7
Since 30 August 1993, no one has been employed by a Group Company as a result of
a “relevant transfer” for the purposes of the Transfer of Undertakings
(Protection of Employment) Regulations 1981 or 2006 which






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


has or might have resulted in the continuation of any rights or obligations in
relation to or in connection with any defined benefit pension scheme.


19.
INSOLVENCY, WINDING UP, ETC.

19.1
No order has been made, petition presented or resolution passed for the winding
up or dissolution of any Group Company and no meeting has been convened for the
purpose of winding up or dissolving any Group Company. No administrator,
administrative receiver, receiver or manager has been appointed of the whole or
any part of the property, assets or undertaking of any Group Company.

19.2
No Group Company has stopped or suspended the payment of its debts or received a
written demand pursuant to section 123(1)(a) of Insolvency Act 1986 (or similar
legislation in another jurisdiction to which a Group Company is subject) and no
Group Company is insolvent or unable to pay its debts within the meaning of
section 123 of Insolvency Act 1986 (or similar legislation in another
jurisdiction to which a Group Company is subject).

19.3
No voluntary arrangement has been proposed or approved under Part 1 of
Insolvency Act 1986 (or similar legislation in another jurisdiction to which a
Group Company is subject) and no compromise or arrangement has been proposed,
agreed to or sanctioned under section 899 of the Companies Act 2006 (or similar
legislation in another jurisdiction to which a Group Company is subject) in
respect of any Group Company.

19.4
No Group Company has made or proposed any arrangement or composition with its
creditors or any class of its creditors (including a voluntary arrangement as
defined in the Insolvency Act 1986).

19.5
No administration order has been made and no petition or application for such an
order has been presented, filed or commenced by any natural or legal person(s)
in respect of any Group Company. No administrator, receiver or administrative
receiver has been appointed and no steps have been taken by any natural or legal
person(s), any Group Company, its directors or the holder of a qualifying
floating charge (as defined in Schedule B1 to the Insolvency Act 1986) for the
appointment of and administrator or a receiver (including an administrative
receiver) in respect of all or any part of any Group Company’s assets.

19.6
No distress, execution or other process has been levied against any Group
Company and no action has been taken to repossess goods in the possession of any
Group Company which has not been satisfied in full. No unsatisfied judgment is
outstanding against any Group Company.

19.7
No floating charge created by any Group Company has crystallised automatically
nor are there any circumstances likely to cause such a floating charge to
crystallise.

19.8
There is no moratorium in force or coming into force in respect of any Group
Company in accordance with paragraph 8.1 of Schedule A1 to the Insolvency Act
1986 and no Group Company has applied or is applying to the court for an interim
order under section 253 of the Insolvency Act 1986.

19.9
No event analogous to any of the foregoing has occurred in relation to any Group
company in or outside England.








--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


20.
LITIGATION AND COMPLIANCE WITH LAWS

General
20.1
None of the Group Companies nor a person for whose acts or defaults the Group
Companies may be vicariously liable in respect of such proceeding is involved in
a civil, criminal, arbitration, administrative or other proceeding. There is no
order, decree or judgement of any Authority outstanding against the Group or any
Group Company or any person for whose acts the Group or any Group Company is
vicariously liable by reference to such an order, decree or judgement.

20.2
In the five years prior to the date of this Deed, no Group Company has received
notice that it is in material breach of any licence or consent or registration
held by it and/ or that there is an ongoing investigation, enquiry or proceeding
outstanding or anticipated which the Warrantors believe will result in the
suspension, cancellation, modification or revocation of any such licence,
consent or registration.

20.3
No material civil, criminal, arbitration or administrative investigation or
enquiry by any Authority is pending or threatened by or against any member of
the Group nor are there any circumstances likely to give rise to the same.

20.4
Each Group Company has conducted its business, in all material respects in
accordance with all applicable Law in each jurisdiction where it has an
establishment or conducts any business.

20.5
In the two (2) years prior to the date of this Deed, no Group Company has
received notice that it is in material breach of any Authorisation held by it or
that there is an ongoing investigation, enquiry or proceeding outstanding or
anticipated.

20.6
There are no circumstances which indicate that any Authorisation of any Group
Company which is material to the Group’s business is likely to be suspended,
revoked or renewal refused.

20.7
All Group Companies hold, and have held when required by applicable Law to do
so, all Authorisations necessary under applicable Law for carrying on the
business of that Group Company in the places and in the manner in which such
business is now and was at all material times carried on.

20.8
The information and material disclosed by the Warrantors in respect of
investigations by Authorities into the activities of the Group or any Group
Company comprises all information and material they considered necessary to
disclose about such investigations to the Authorities in respect of such
investigations and all such information is set out in the Data Room.

20.9
Other than as set out in the Disclosure Letter and/or the Data Room, the Group
does not use on its letterhead, brochures, sales literature or vehicles nor does
it otherwise carry on its business or trade under any name other than its
corporate names or abbreviations thereof.

20.10
During the last six years, no allegations of improper or illegal conduct in
respect of children attending any of the Properties have been made against any
Employees.

20.11
The Disclosure Documents include copies of:

20.11.1
the latest inspection reports provided to the Group in respect of the Business
carried out by OFSTED, CSSIW and the Care Inspectorate;






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


20.11.2
current OFSTED, CSSIW and Care Inspectorate registrations in respect of the
Group; and

20.11.3
material correspondence with OFSTED, CSSIW and the Care Inspectorate in respect
of the Group.

20.12
The Group Companies have at all times been operated in accordance with relevant
applicable requirements of Ofsted, CSSIW and the Care Inspectorate (including
ensuring that all Employees have achieved the required qualifications and PVG
Scheme Membership for their relevant position with the Group Companies).

20.13
There have been no claims, investigations, prosecutions or other proceedings
against the Group Companies or their officers or employees in respect of legal
requirements of OFSTED, CSSIW or the Care Inspectorate.

20.14
There are no actions requested by OFSTED, CSSIW or the Care Inspectorate which
are outstanding.

20.15
The Data Room contains details of all complaints made in relation to the
Business in the last two years, and any older complaints that are not considered
resolved.

20.16
The Data Room contains details of all material accidents in relation to
children, staff or visitors to the Business in the last three years.

Corrupt practices
20.17
No Group Company, nor any of its officers, employees or agents, has at any time,
or is presently or has agreed to become, engaged in any conduct (including by
way of acquiescence or failure to perform) that would constitute an offence
under the Bribery Act 2010 or would have done so if that Act had been in force
at the relevant time.

20.18
Each Group Company has at all relevant times had in place adequate procedures
designed to prevent persons associated with it within the meaning of section 8
of that Act from undertaking any conduct that would constitute an offence by the
Group Company under section 7 of that Act (or would have done so if that Act had
been in force at the relevant time), all such procedures have been Disclosed and
no such person has at any time, or is presently or has agreed to become, engaged
in such conduct.

20.19
No Group Company and no person so associated with it nor any of its officers,
employees or agents who are not so associated with it is or has been the subject
of any actual or threatened investigation, or been charged, in connection with
any offence or alleged offence under that Act or any behaviour that would have
been such an offence had the Act been in force at the relevant time and there
are no circumstances likely to give rise to any such investigation or charge.

20.20
No person who is or has at any time within the last three years been a director
or officer of any Group Company has at any material time been subject to any
disqualification order under the Companies Act 2006 or under any other
legislation relating to the disqualification of directors and officers, or was
the subject of any investigation or proceedings capable of leading to a
disqualification order being made.



21.
REAL PROPERTY

General
21.1
The particulars of the Properties set out in document 7.6.1 of the Data Room
(Properties) are true, complete and accurate and not misleading in any respect.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


21.2
The Properties comprise all of the premises and land and buildings owned,
controlled, occupied or otherwise used in connection with the business of the
Group Companies.

21.3
Save as disclosed in the Certificates of Title and Reports on Title, the Group
Companies are in possession of the whole of each of the Properties, none of
which is vacant and no other person is in or actually or conditionally entitled
to possession, occupation, use or control of any of the Properties.

21.4
Save as disclosed in the Certificates of Title and Reports on Title or in
respect of any matters arising after the date of them, the information contained
within replies to Standard Commercial Property Enquiries CPSE.7 (version 1.0)
and supplied within the Data Room is true and complete and correct in all
material respects and the information contained within the separate
documentation referred to within such replies is true and complete and correct
in all material respects (save where the Purchaser is asked to rely on their own
enquiries).

21.5
The information contained in the Certificates of Title is complete and accurate
in all respects and the information contained in the Reports on Title do not
contain any errors.

Title
Liabilities
21.6
Except in relation to the Properties (without any investigation having been
undertaken into any property interest that has been sold or otherwise disposed
of), the Group Companies have no material liabilities (actual or contingent)
arising out of the conveyance, transfer, lease, sublease, tenancy, licence,
agreement or other document relating to land or premises or an estate or
interest in or over land or premises, including:

21.6.1
any estate or interest previously held by the Group Companies as original
lessees, underlessee or subtenant; or

21.6.2
any covenant or obligation made by the Company in favour of any lessor or any
guarantee given by the Group Companies in relation to a lease, underlease or
sublease.

Environment and Health and Safety
Save as disclosed by the Certificates of Title and Reports on Title:
21.7
The Group Companies have not received any written notice of any actual, pending
or threatened actions by regulatory authorities or third parties in respect of
any alleged non-compliance with Environmental and Health and Safety Laws.

21.8
There are no notices, correspondence, legal proceedings, disputes or complaints
under environmental law or otherwise relating to real or perceived environmental
problems that affect the Property, or which have affected the Properties during
the Company's period of ownership of the relevant Properties, including any
communications relating to the actual or possible presence of contamination at
or near the Properties.

21.9
There are no insurance policies that specifically provide cover in relation to
contamination or other environmental problems affecting the Property.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


22.
TAX

22.1
Each Group Company has paid all Taxation which it has become liable to pay and
no Group Company is liable to pay any penalty, fine, surcharge or interest in
connection with Taxation.

22.2
All payments by any Group Company to any person which ought to have been made
under deduction or withholding of Taxation have been so made and the Taxation so
deducted or withheld has been accounted to the relevant Tax Authority.

22.3
Each Group Company has made all returns, notifications, statements,
registrations and assessments (whether physically in existence or electronically
stored) (“Returns”) it is required by law to make. The Returns disclose all
material facts and circumstances and are not currently the subject of any
question or dispute with any Tax Authority.

22.4
No Group Company is in dispute with a Tax Authority and there are no
circumstances that exist which are likely to give rise to such dispute.

22.5
Each Group Company has prepared, kept and preserved such records as is required
by law.

22.6
The Disclosure Letter contains details so far as they affect any member of the
Group of all arrangements with any Tax Authority that are not based on a strict
application of the law relating to Taxation (other than published
extra-statutory concessions, statements of practice and statements of a similar
nature).

22.7
No Group Company is liable to pay, or make reimbursement or indemnity in respect
of, any Taxation payable by or chargeable on or attributable to any other
person, whether in consequence of the failure by that person to discharge that
Taxation within any specified period or otherwise, where such Taxation relates
to profits, income, gains or a transaction, event, omission or circumstance
arising, occurring or deemed to arise or occur on or prior to the date of this
Deed.

22.8
No Group Company has been party to any arrangements, transaction or series of
transactions which it has or may become liable to notify to any Tax Authority
under any legislation requiring the disclosure of tax avoidance schemes.

22.9
No shares or securities have been issued by any Group Company to which the
provisions of Part 7 of ITEPA 2003 apply.

22.10
There is no charge referred to in section 237 IHTA 1984 outstanding in respect
of any asset of a Group Company or the Shares.

22.11
Each Group Company was incorporated in and is and has for the last six years
been resident only in the United Kingdom for Taxation purposes and for the
purposes of any double taxation agreement. No Group Company has a branch outside
the United Kingdom or any permanent establishment (as that expression is defined
in the respective double taxation relief orders current at the date of this
Deed) outside the United Kingdom.

22.12
No Group Company has in the period of six years ending on the date of this Deed
been party to any non-arms length transaction or been party to any transaction
or arrangement to which the provisions of section 195 TIOPA 2010 may apply.

22.13
Each Group Company has, throughout the period beginning three years before the
Accounts Date and ending on the date of this Deed, been registered and been
eligible to be registered and is a taxable person for the






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


purposes of the VATA and such registration is not subject to any conditions
imposed by HM Revenue and Customs. Each Group Company has complied in all
material respects with the terms of all statutory provisions, regulations,
directions, conditions, notices and agreements with HM Revenue and Customs
relating to VAT.
22.14
There is no instrument to which any Group Company is a party and which is
necessary to establish any Group Company's title to any asset, which is liable
to stamp duty and which has not been duly stamped.

22.15
Within the 5 years ending on the date of this Deed, no Group Company has made
any claim for relief, exemption or deferral of stamp duty, stamp duty land tax
or stamp duty reserve tax.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


SCHEDULE 3
LIMITATIONS ON THE WARRANTORS' LIABILITY


1.
MAXIMUM AND MINIMUM CLAIMS

1.1
No Warrantor shall be liable in respect of a Warranty Claim:

1.1.1
unless the amount of any one claim, or series of claims of a similar nature,
that would otherwise be recoverable from the Warrantors in respect of that
Warranty Claim exceeds £180,000; and

1.1.2
unless and until the amount that would otherwise be recoverable from the
Warrantors in respect of that Warranty Claim, when aggregated with any other
amount or amounts recoverable from the Warrantors in respect of other Warranty
Claims (excluding any amounts in respect of a Warranty Claim for which the
Warrantor has no liability because of paragraph 1.1.1 and disregarding for these
purposes only paragraph 1.2), exceeds £1,800,000 in which case the Purchaser
shall be entitled to recover all amounts resulting from those Warranty Claims
and not just the excess over that sum (but, for the avoidance of doubt, in no
circumstance shall the Warrantor’s liability in respect of all Warranty Claims
exceed the amount set out in paragraph 1.2 below).

1.2
Each Warrantor’s total liability for all Warranty Claims (including, for the
avoidance of doubt, any costs awarded against them) shall not exceed the amount
set out next to his name under the column headed “Maximum Liability for Warranty
Claims” in Schedule 1 (Warranties).

1.3
Subject always to the other limitations set out in this Schedule (including
without limitation paragraph 1.2 above), where more than one Warrantor is liable
for the same Warranty Claim, then those Warrantors liable for such Warranty
Claim shall be liable for an amount equal to the proportion set out next to
their respective names in column (3) of Schedule 1 (Warrantors).

1.4
Where the Purchaser has a Warranty Claim against all of the Warrantors, none of
the Warrantors shall be liable for any claim unless the same Warranty Claim has
been brought against and pursued in the same manner against all of the
Warrantors.

1.5
If the Purchaser or any Group Company withdraws a Warranty Claim against any of
the Warrantors, the Purchaser shall also withdraw that claim against each of the
other Warrantors. If the Purchaser settles a Warranty Claim against a Warrantor,
the Purchaser shall offer to the other Warrantors settlement terms which are, so
far as practicable, the same (having regard to the proportion of each claim to
be borne by such Warrantor (as set out next to his name in column (3) in
Schedule 1 (Warrantors)), and the maximum liability of such Warrantor (as set
out next to his name in column (2) in Schedule 1 (Warrantors)) as those agreed
with that Warrantor with whom the Purchaser has settled.



2.
TIME LIMITS

2.1
The liability of the Warrantors shall cease on the date falling, in respect of
all Warranty Claims other than those relating to Tax, 12 months from the
Completion Date or, in respect of those Warranty Claims relating to Tax, 48
months from the Completion Date, except in respect of any matters which before
the relevant






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


period expires have been the subject of a written claim made by or on behalf of
the Purchaser to the Warrantors (or the Management Sellers’ Representatives)
within three months of the Purchaser becoming aware of any such claim, giving
reasonable details of all material aspects of the claim, including (where
practicable only) the Purchaser’s estimate of the amount of the claim.
2.2
Subject to paragraph 2.3, a Warranty Claim notified in accordance with paragraph
2.1 and not satisfied, settled or withdrawn is unenforceable against a Warrantor
and shall be deemed withdrawn on the expiry of the period of six months starting
on the day of notification of the Warranty Claim, unless proceedings in respect
of the Warranty Claim have been issued and served on the Warrantor.

2.3
The Warrantors shall not be liable for any Warranty Claim to the extent it
arises by reason of a liability which, at the time when written notice is given
to the Warrantors, is contingent only or is otherwise not capable of being
quantified and the Warrantors shall not be liable to make any payment in respect
of such Warranty Claim unless and until the liability becomes an actual
liability or (as the case may be) becomes capable of being quantified, and the
period of six months referred to in paragraph 2.2 shall start on the day that
the liability ceases to be contingent or is otherwise quantified or capable of
being quantified.

2.4
Time shall be of the essence for the purposes of this paragraph 2.



3.
SPECIFIC LIMITATIONS

3.1
A Warrantor is not liable in respect of a Warranty Claim under this Deed to the
extent that the fact, matter or circumstance giving rise to the Warranty Claim
would not have arisen but for or the liability is increased by reason of:

3.1.1
a voluntary act or omission by a Group Company after Completion outside of the
ordinary course of business as carried on at Completion, otherwise than where
such act or omission is carried out pursuant to any binding legal commitment
entered into by a Group Company before Completion; or

3.1.2
the passing of, or a change in, after the date of this Deed a law, rule,
regulation, interpretation of the law (by a decision of a court or tribunal) or
administrative practice of a government, governmental department, agency or
regulatory body or an increase in the Tax rates or an imposition of Tax, in each
case not actually or prospectively in force at the date of this Deed; or

3.1.3
a breach by the Purchaser or any other member of the Purchaser’s Group of its
obligations under any Transaction Document.

3.2
A Warrantor is not liable in respect of a Warranty Claim under this Deed to the
extent that the fact, matter or circumstance giving rise to the Warranty Claim:

3.2.1
has been Disclosed or otherwise of which the Purchaser is aware at the date of
this Deed and which (other than any fact, matters or circumstance that has been
Disclosed) the Purchaser is aware would entitle the Purchaser to make a Warranty
Claim following Completion. For the purposes of this paragraph, the Purchaser
shall be deemed to be aware of all matters, facts and circumstances within the
knowledge of any of the Purchaser Specified Individuals, in each case having
read the Disclosure






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


Documents, the Reports and any additional due diligence reports prepared by its
professional advisers, and made due and reasonable enquiry of each other
Purchaser Specified Individual and the Purchaser’s professional advisers; or
3.2.2
was specifically taken into account in computing the amount of an allowance,
provision or reserve taken into account in the Locked Box Accounts; or

3.2.3
is a liability for Tax which

(a)    has been paid or discharged on or before the Locked Box Date;
(b)    arises as a result of the exercise of the Options and has been withheld
from the Consideration
as the Option Withholding Amount; or
(c)    arises after the Locked Box Date and before Completion in the ordinary
course of business; or
3.2.4
is remediable and is remedied, or is otherwise compensated, at no cost to the
Purchaser’s Group, by the Warrantors and/or a third party (not being a member of
the Purchaser’s Group) within 90 days of the date on which written notice of
such claim is given to the Warrantors pursuant to paragraph 2; or

3.2.5
is a Tax liability against which a Relief arising on or before the Locked Box
Date (but excluding any Relief that was taken into account in the Locked Box
Accounts) is available for set-off (and for the purposes of this paragraph:

(a)
any Relief arising in respect of an accounting period falling partly before and
partly after Completion shall be apportioned on a time basis; and

(b)
any Relief that is, or would have been, so available in relation to more than
one Warranty Claim, shall be deemed, so far as possible, to be used in such a
way as to reduce to the maximum extent possible the Warrantor’s liability under
this Deed); or

3.2.6
is Leakage or Permitted Leakage.



4.
DOUBLE JEOPARDY

It is hereby agreed that:
4.1
only the Warranties set out in paragraphs 21, 22.14 and 22.15 of Schedule 2
shall apply in respect of the Properties (including in relation to all planning
permissions, listed building consents, conservation area consents, building
regulation approvals and completion certificates required for any works carried
out at the Properties);

4.2
only the Warranties set out in paragraphs 21.7 to 21.9 of Schedule 2 shall apply
in respect of Environmental and Health and Safety matters;

4.3
only the Warranties set out in paragraph 22 of Schedule 2 shall apply in respect
of Taxation.






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


5.
SINGLE RECOVERY

No person may recover damages or otherwise obtain reimbursement or restitution
from the Warrantors more than once in respect of the same loss in relation to a
Warranty Claim or any other claim under a Transaction Document.


6.
CONDUCT OF WARRANTY CLAIMS

6.1
If the Purchaser becomes aware of a matter which constitutes or which might give
rise to a claim against the Purchaser or a Group Company or any other member of
the Purchaser’s Group which in turn would or might result in a Warranty Claim
(including, in the case of a Warranty Claim in respect of Tax, any Assessment
which might give rise to a Warranty Claim):

6.1.1
the Purchaser shall as soon as reasonably practicable give written notice to the
Warrantors of the matter and/or the Assessment and shall, to the extent
practicable, consult with the Warrantors with respect to the matter;

6.1.2
the Purchaser shall, and shall ensure that each Group Company and other relevant
Purchaser’s Group Company will, provide to the Warrantors and its advisers
reasonable access to premises and personnel and to relevant assets, documents
and records within its power or control for the sole purpose of investigating
the matter and/or the Assessment and enabling the Warrantors to take the action
referred to in paragraph 6.1.3;

6.1.3
the Warrantors (at their cost) may take copies of the documents or records, and
photograph the premises or assets referred to in paragraph 6.1.2;

6.1.4
the Purchaser shall and shall ensure that each Group Company and other member of
the Purchaser’s Group will:

(a)
take any action and institute any proceedings, and give any information and
assistance, as the Warrantors may reasonably request to:

(i)
avoid, dispute, resist, appeal, compromise, defend, remedy or mitigate the
matter or, in the case of a claim relating to Tax, postpone any payment of Tax
concerned; or

(ii)
enforce against a person (other than a Seller or a member of the Purchaser’s
Group) the rights of any Group Company or other Purchaser’s Group member in
relation to the matter;

and in each case on the basis that the Warrantors shall indemnify the Purchaser
on demand against all reasonable costs incurred by the Purchaser’s Group as a
result of a request or nomination by such Warrantors; and





--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


6.1.5
the Purchaser shall not, and shall ensure that no Group Company or other member
of the Purchaser’s Group will, admit liability in respect of, or compromise or
settle, the matter without the prior written consent of the Warrantors (not to
be unreasonably withheld or delayed).

6.2
Nothing in this paragraph 6 shall require or oblige the Purchaser or any member
of the Purchaser’s Group to do or omit to do anything where such action or
omission would: (i) in the reasonable opinion of the Purchaser, be materially
prejudicial to the goodwill of the business of any member of the Group or to the
commercial interest or relationships of any member of the Group.



7.
RECOVERY FROM ANOTHER PERSON

7.1
If the Warrantors pay or are subject to a Warranty Claim under which they may
become liable to pay and a member of the Group or Purchaser’s Group subsequently
recovers or is or becomes entitled to recover from another person, including an
insurer (whether under the W&I policy or otherwise), an amount which is directly
referable to the matter giving rise to the Warranty Claim, the Purchaser shall
as soon as reasonably practicable notify the Warrantors and, if relevant, shall
(at the cost of the Warrantors) procure that the relevant Group Company or
member of the Purchaser’s Group shall take such action as the Warrantors may
reasonably require to enforce the recovery against the person in question and:

7.1.1
if the Warrantors have already satisfied their liability in full under the
Warranty Claim, the Purchaser shall promptly pay to the Warrantors an amount
equal to the lower of (i) the Sum Recovered and (ii) the liability under the
Warranty Claim satisfied by the Warrantors; and

7.1.2
if the Warrantors have not already paid an amount in satisfaction of a Warranty
Claim, the amount of the Warranty Claim for which the Warrantors would have been
liable shall be reduced by and to the extent of the Sum Recovered; and

7.1.3
if the Warrantors have already part satisfied their liability under the Warranty
Claim, the remainder of the liability under the Warranty Claim shall be deemed
satisfied to the extent of the Sum Recovered and, if there is any balance of the
Sum Recovered not required for that purpose, the Purchaser shall promptly pay to
the Warrantors an amount equal to the lower of (i) that balance and (ii) the
liability under the Warranty Claim satisfied by the Warrantors.

7.2
For the purposes of paragraph 6.1, “Sum Recovered” means an amount equal to the
total of the amount recovered from the other person (whether by way of discount,
credit, relief or otherwise) plus any interest in respect of the amount
recovered from that person less all reasonable costs (including, without
limitation, any Tax) incurred or suffered by a member of the Purchaser’s Group
in recovering or receiving the amount from that person.



8.
INSURANCE

8.1
The Warrantors shall not be liable for any claim if the Purchaser or any member
of the Purchaser’s Group or any Group Company is insured against any loss,
damage or liability which is the basis of such claim under the terms of any
insurance policy unless and until the insured company has made a claim against
the insurers






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


under such policy and that claim has been settled, agreed or otherwise
determined. The amount recoverable under the claim shall be reduced by any
amount which is recovered under such policy.


9.
CHANGE OF CONTROL

Notwithstanding the other provisions of this Schedule 3 (Limitation of
Warrantors’ Liability), the Warrantors shall have no liability in respect of a
claim if it is first notified to the Warrantors in accordance with paragraph 2
after the Group Company to which the claim relates has ceased to be a member of
the Purchaser’s Group, or all or a substantial part of the business of the Group
Company to which the claim relates has been sold outside the Purchaser’s Group.


10.
MITIGATION

Nothing in this Schedule 3 (Limitation of Warrantors’ Liability) restricts or
limits the Purchaser’s general obligation at law to mitigate any loss or damage
which it may incur in consequence of a matter giving rise to a Warranty Claim.


11.
PRESERVATION OF INFORMATION

The Purchaser and the Warrantors shall not, and shall use their respective
reasonable endeavours to ensure that each Group Company shall not, dispose of or
destroy any records, correspondence or accounts within the control of a Group
company at Completion for a period of 6 years following Completion which in the
reasonable opinion of a Group Company may give rise to a Warranty Claim (save
that where a Warranty Claim is made, the Purchaser and the Warrantors shall each
use their reasonable endeavours to ensure that any records, correspondence or
accounts relevant thereto in its or his possession or control shall not
knowingly and intentionally be disposed of or destroyed until such time as that
Warranty Claim is finally determined).





--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


THIS AGREEMENT has been duly executed as a deed on the date first stated above.
Executed as a deed by
)
 
ANDREW MORRIS
)
 
in the presence of:
)
/s/ Andrew Morris………………………
Name of witness:
Janine Chisholm…………………
Signature of witness:
/s/ Janine Chisholm………………
Address:
CMS Cameron McKenna LLP……
 
78 Cannon Street London EC4N 6AF
Occupation:
Trainee Solicitor………………………

Executed as a deed by
)
 
ADAM SAGE
)
 
in the presence of:
)
/s/ Adam Sage…………………………
Name of witness:
Janine Chisholm……………………………………
Signature of witness:
/s/ Janine Chisholm …………………………………
Address:
CMS Cameron McKenna LLP……
 
78 Cannon Street London EC4N 6AF
Occupation:
Trainee Solicitor …………………………………

Executed as a deed by
)
 
JEFF STANFORD
)
 
Acting by his duly authorised attorney ADAM SAGE
in the presence of:
)
/s/ Adam Sage……………………
Name of witness:
Janine Chisholm ………………
Signature of witness:
/s/ Janine Chisholm ……………
Address:
CMS Cameron McKenna LLP……
 
78 Cannon Street London EC4N 6AF
Occupation:
Trainee Solicitor …………………

Executed as a deed by
)
 
MARTIN HINCHLIFFE
)
 
Acting by his duly authorised attorney ADAM SAGE
in the presence of:
)
/s/ Adam Sage………………………
Name of witness:
Janine Chisholm …………………
Signature of witness:
/s/ Janine Chisholm ………………
Address:
CMS Cameron McKenna LLP……
 
78 Cannon Street London EC4N 6AF
Occupation:
Trainee Solicitor …………………






--------------------------------------------------------------------------------

EXHIBIT 10.23
Execution Copy


Executed as a deed by
)
 
STEPHEN SAVAGE
)
 
Acting by his duly authorised attorney ADAM SAGE
in the presence of:
)
/s/ Adam Sage………………………
Name of witness:
 Janine Chisholm …………………
Signature of witness:
/s/ Janine Chisholm ………………
Address:
CMS Cameron McKenna LLP……
 
78 Cannon Street London EC4N 6AF
Occupation:
Trainee Solicitor …………………

Executed as a deed by
)
 
BHFS TWO LIMITED
)
 
on being signed by
)
/s/ Stephen Dreier……………………
Stephen Dreier………………………………
)
 
Title: Director
 
 
in the presence of:
)
 
Name of witness:
Elizabeth Larcano…………………
Signature of witness:
/s/ Elizabeth Larcano……………
Address:
200 Talcott Ave.…………………
 
Watertown, MA 02472 USA……
Occupation:
Securities Counsel …………………




